Allowable Subject Matter
Claims 1, 3, and 5-11 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: applicant’s description of where the arms are located (i.e. the arms 12 being a part of the fork assembly 13 and being on opposite sides of the objective lens 5 – see claims 1 and 10, specification, and Fig. 1-3 in the drawings) and the disclosure of how a length of the two arms of the fork assembly, which are arranged on opposite sides of the objective lens, is greater than 1.3 times the maximum stroke length are not disclosed by any of the prior art on record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILS A POTTER whose telephone number is (571)272-6236. The examiner can normally be reached Monday-Thursday and Alternate Fridays 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/LINDA C DVORAK/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        




/NILS A POTTER/Examiner, Art Unit 3794